917 N.E.2d 660 (2009)
STATE of Indiana ex rel. CRAIN HEATING AIR CONDITIONING & REFRIGERATION, INC., Relator,
v.
The CLARK CIRCUIT COURT, et al., Respondents.
No. 10S00-0910-OR-500.
Supreme Court of Indiana.
December 7, 2009.

PERMANENT WRIT OF MANDAMUS AND PROHIBITION
Relator filed a verified petition for writ of mandamus and accompanying application papers under the rules governing original actions. Relator alleges the trial court failed to rule on its motion for preliminary injunction within the time required by the Trial Rules. Relator further alleges the trial court clerk failed in her duty to withdraw the case from the trial court for appointment of a special judge after Relator filed its praecipe. Several briefs opposing issuance of the writ have been filed.
Each Justice has had an opportunity to review the petition, the accompanying application papers, and the briefs in opposition. Each Justice has met in conference to discuss the matter. Four Justices have voted to grant the writ, and one Justice has voted to deny it.
Accordingly, the Court GRANTS the writ. The Honorable Daniel E. Moore is directed to vacate the "Findings of Fact, Conclusions of Law and Order Denying Preliminary Injunction and Other Orders" filed on October 2, 2009, and to cease exercising jurisdiction over the case below except as to any administrative tasks necessary to effectuate this writ. Barbara Bratcher-Hass, clerk of the trial court, is directed to give written notice to Judge Moore and this Court that submission of the case has been withdrawn in accordance with Trial Rule 53.1(E)(2).
The Court takes under advisement whether to issue an opinion explaining the reasons for granting this writ. To expedite proceedings, the present order serves as the permanent writ, effective immediately. Motions to reconsider or petitions for rehearing are not allowed. Ind. Original Action Rule 5(C).
Judge Moore is reminded of his obligation to file a written report pursuant to Trial Rule 53.1(F) once the clerk complies with Trial Rule 53.1(E)(2) and this Court issues an order appointing a special judge.
SHEPARD, C.J., and DICKSON, SULLIVAN, and BOEHM, JJ., vote to grant the writ.
RUCKER, J., votes to deny the writ.